DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 2 reads in part “as claimed in Claim 2 including” and should be amended to recite “as claimed in Claim 2, including”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to describe what is a sufficient length for the elongate body portion to extend from a position outside of an animal body to a spine bone of the animal body.  Furthermore, the specification fails to describe what is a sufficient longitudinal strength for the retractor blade to distract tissue surrounding the retractor blade to provide a visual pathway.  Furthermore, the specification fails to describe how a bone screw is suitable to be utilized to provide distraction of bones in addition to the retraction of tissue. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites in part “the elongate body portion having sufficient length”.  The phrase “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be a sufficient length for an elongate body portion to extend from a position outside of an animal body to a spine bone of the animal body.
Claim 1, lines 10-11 recite in part “the retractor blade having sufficient longitudinal strength”.  The phrase “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be a sufficient longitudinal strength for the retractor blade to distract tissue surrounding the retractor blade to provide a visual pathway. 
Claim 1 recites the limitation "the retractor distractor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the retractor distractor” will be interpreted as “the surgical distractor tool” as recited in line 2.
Claim 1 recites the limitation "the animal" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the animal” will be interpreted as “the animal body” as recited in line 9.
Claim 1 recites the limitation "each retractor blade" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “each retractor blade” will be interpreted as “the retractor blade”.  
Claim 1 recites the limitation "a retractor tool" in line 14.  It is unclear whether a new retractor tool is being recited, or if it is referring to the retractor tool in line 2.  For the purpose of examining the claim, “a retractor tool” in line 14 will be interpreted as “the retractor tool”.  
Claim 1 recites the limitation “the shaft portion" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the shaft portion” will be interpreted as “a shaft portion”.
Claim 2, lines 3-4 recite in part “the bone screw is suitable to be utilized to provide distraction”.  The phrase “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how the bone screw would be considered suitable to be utilized to provide distraction of bones in addition to the traction of tissue.
Claim 4 recites the limitation "the length of the lasso" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the length of the lasso” will be interpreted as “a length of the lasso”.
Claim 5 recites the limitation "the threaded member" in line 2 and “the lasso in line 3.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of examining the claim, claim 5 will be interpreted as depending from claim 4.
Claim 7 recites the limitation "the length of the retractor blade" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the length of the retractor blade” will be interpreted as “a length of the retractor blade”.
Claim 10 recites the limitation "the cable" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the cable” will be interpreted as “a cable”.
Claim 17 recites the limitation "the outrigger assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, claim 17 will be interpreted as depending from claim 16.
Claim 17 recites the limitation "the retractor distractor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the retractor distractor” will be interpreted as “the retractor tool”.
Claim 18 recites the limitation "the retractor distractor" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the retractor distractor” will be interpreted as “the retractor tool”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Publication No.2020/0253593 A1; hereinafter “Wilson”).
Regarding claim 1,Wilson discloses a blade system for a surgical retractor tool, the surgical retractor tool having a body including a plurality of arms moveable away from each other or towards each other in a controlled manner (see surgical system 10 in Figure 1), comprising: a retractor blade for attachment to one of the plurality of arms of the retractor tool (arm 14), the retractor blade having an elongate body portion (see Figure 2), the elongate body portion having sufficient length to extend from a position outside of an animal body to a spine bone of the animal body (Figure 10 shows arm 14 having a length that extends from a point connecting from bone screw 300 to extension 202), the retractor blade having sufficient longitudinal strength to distract tissue surrounding the retractor blade to provide a visual pathway to a surgical site (see Figure 10), a first end of the retractor blade including structures for attaching the retractor blade to the retractor tool (see proximal end 20 comprising a mating surface 24 configured for connection with member 200, see para.0035), a second end of the retractor blade including a grasping assembly for grasping a shaft portion of a bone screw (distal end 22 comprises housing 26 and cable 28, see para.0035), the bone screw securable to a bone for securing the retractor blade, and thus the surgical retractor tool, in position with respect to the bone screw (see Figure 10).
Regarding claim 2, Wilson further discloses wherein the connection between the retractor blade and the bone screw is suitable to be utilized to provide distraction of bones in addition to the retraction of tissue (see end of para.0034).
Regarding claims 3 and 6, Wilson further discloses a flexible lasso, such as a metal cable (28), that extends to the second end of the retractor blade for securement around a portion of a bone screw (see Figure 10).
Regarding claim 7, Wilson further discloses wherein the retractor blade includes a guide (see cavity 38 in Figure 3) extending along a length (length of housing 26) of the retractor blade for guiding the lasso (para.0046-0047).
Regarding claim 8, Wilson further discloses wherein the guide (cavity 38) is a tubular member (cavity 38 comprises tubular openings 54 and 58, see Figure 3).
Regarding claim 19, Wilson further discloses wherein the retractor blade (14) includes an anchor point for securing a distal end of the lasso (see clamp 70 in Figure 4).


    PNG
    media_image1.png
    553
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    668
    media_image3.png
    Greyscale

Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abidin et al. (U.S. Patent No. 9,414,828 B2; hereinafter “Abidin”).
Regarding claim 1, Abidin discloses a blade system for a surgical retractor tool, the surgical retractor tool having a body including a plurality of arms moveable away from each other or towards each other in a controlled manner (see surgical system 100 in Figure 1), comprising: a retractor blade for attachment to one of the plurality of arms of the retractor tool (blade 106a), the retractor blade having an elongate body portion (see Figure 5A), the elongate body portion having sufficient length to extend from a position outside of an animal body to a spine bone of the animal body (Figure 7A shows blade 106a having a length that extends from a point connecting from bone screw 180 to clamp 110a), the retractor blade having sufficient longitudinal strength to distract tissue surrounding the retractor blade to provide a visual pathway to a surgical site (see Figure 1), a first end of the retractor blade including structures for attaching the retractor blade to the retractor tool (shoulder 154), a second end of the retractor blade including a grasping assembly for grasping a shaft portion of a bone screw (see shoe base 162 in Figures 5A-5B), the bone screw securable to a bone for securing the retractor blade, and thus the surgical retractor tool, in position with respect to the bone screw (see Figures 5C-5F).
Regarding claim 2, Abidin further discloses wherein the connection between the retractor blade and the bone screw is suitable to be utilized to provide distraction of bones in addition to the retraction of tissue (see Abstract).
Regarding claim 16, Abidin further discloses wherein the retractor blade includes an outrigger assembly for attachment to one of the plurality of arms of the retractor tool, the outrigger assembly secured to a rear surface of the retractor blade (connection shaft 152 is operable to be received within ball joint 118a, see col.8, ll.4-7).
Regarding claim 17, Abidin further discloses wherein the outrigger assembly includes a post member positioned to engage an aperture of the retractor tool for rotational movement around a central axis of the post member (connection shaft 152 is operable to be received within ball joint 118a, see col.8, ll.4-7).

    PNG
    media_image4.png
    734
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    879
    337
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    797
    522
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    744
    551
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    493
    762
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 4, 5, 9-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) discussed above have been corrected.
Claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the flexible lasso includes a threaded member connected to the lasso, the threaded member positioned on the first end of the retractor blade for controlling the length of the lasso.  Wilson discloses setscrews 84 that compress ends 100, 102 to fix ends 100, 102 with housing 26.  However, setscrews 84 are not positioned on the first end of the retractor blade, but rather on the same end as the lasso (see Figures 2-3).
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the second end of the retractor blade includes a seat for locating the pedicle screw with respect to the second end of the retractor blade.  Wilson fails to disclose this feature.  Abidin discloses base 162 that connects with a pedicle screw.  However, there is no motivation or reason to combine or modify Wilson’s blade to comprise a seat for locating a pedicle screw as taught by Abidin.  
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the outrigger assembly includes a jack bolt, the jack bolt positioned to cooperate with a portion of the retractor distractor to provide angular adjustment and fixation to the rotation between the retractor blade and the retractor tool.  Abidin fails to disclose these features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773